Order issued August 30, 2022




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-21-00162-CV
                           ———————————
                          ONEIDA JONES, Appellant

                                       V.

   ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                         Appellee


                   On Appeal from the 281st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-57201

                         MEMORANDUM ORDER

      The clerk’s record was filed May 13, 2021. Our review has determined that
there may be a relevant item(s) omitted from the clerk’s record. See TEX. R. APP.
P. 34.5(c). The record does not contain any amended answer(s) filed by Appellee
in response to Appellant’s First Amended Petition.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before 14 days from the date of this order, containing any amended
answers filed by Appellee, Allstate Vehicle and Property Insurance Company, to
Appellant, Oneida Jones’s First Amended Petition.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                       PER CURIAM

Panel Consists of Justices Kelly, Goodman, and Guerra.

Justice Goodman dissenting without opinion.